Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been examined and rejected.

					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10305980. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 10305980
A method for improving the functionality of a processor having storage internal thereto that is communicatively coupled to a memory external to the processor, the method comprising:



receiving by the processor from the external memory a plurality of values that are stored in the external memory in a packed representation, the plurality of values representing at least a portion of an array, each of the values being associated with a sensitivity value that is included in the packed representation wherein each sensitivity value indicates a number of bits of at least a portion of a value with which it is associated that are not garbage bits; unpacking each of the received values to be used in at least one operation and reconstructing within the processor a full resolution representation of each of the unpacked values based on 
performing by the processor on each of the reconstructed values as an operand at least one operation to produce a respective result in the processor that corresponds to each of the at least one received values used as an operand; 









performing, by the processor a secondary operation, according to a prescribed set of rules and based on the sensitivity value of each of the respective operands, to determine a sensitivity value for each respective result in the processor; packing, by the processor, a representation of each result in the processor that does not include any garbage bits in the result as determined by its associated sensitivity value and a representation of its associated sensitivity value along with any received values not used as operands into an output packed representation; 

and sending the output packed representation of each result and any received values not used as operands to be stored in the memory external to the processor.  

A rule-based method for speeding inter-processor communication in a computer system having a plurality of processors, wherein each of at least two processors of the plurality of processors has an associated local memory portion, the method comprising the steps of: 






















performing an operation with two operands in a first of the at least two processors to determine an initial result of the operation, each of the operands being associated with a respective sensitivity value, wherein each sensitivity value indicates a number of bits of at least a portion of each associated operand that are not garbage bits, and wherein the initial result is computed by the first processor in its usual manner for the operation and without regard to the sensitivity value of either of the operands; 

performing a secondary operation by the first processor according to a prescribed set of rules based on the sensitivity value of each of the operands to determine a sensitivity value for a final result; developing by the first processor the final result as a function of the initial result and the determined sensitivity value for the final result wherein at least one garbage bit of the initial result is effectively eliminated from the final result; storing a representation of the final result in association with its sensitivity value in the local memory portion of the first processor; 

and making available a version of the final result in association with its sensitivity value for storage in at least the local memory portion of a second of the at least two processors.


Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent no 10305980, such as claims 3-7, 9-12 and 8-10 of the instant application can be mapped with claims 13-16 and 38-40 of the patent no 10305980.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WEGNER (U.S. PGPub 2011/0078222) in view of WEGNER (U.S. PGPub 2013/0007077 Herein after ALBERT).
As per claim 1,
WEGNER teaches a method for improving the functionality of a processor having storage internal thereto that is communicatively coupled to a memory external to the processor (WEGNER, see para 0098, as shown in fig. 18 ia processor 2100 whose read and write access to an off-chip memory or storage device 2130 is improved using compression and decompression consisting of a  CPU or core 2105 accesses both on-chip memory 2120 and off-chip memory or storage device 2130), the method comprising:
 receiving by the processor from the external memory a plurality of values that are stored in the external memory in a packed representation the plurality of values representing at least a portion of an array (WEGNER, see para 0089, 0092, 0093, configurable decompressor 720 receives the compressed packet including compressed floating-point data as the compressed payload 634a, off-chip input controller provide waveform data for the Nehalem processor compresses the input waveform data to form 
each of the values being associated with a sensitivity value that is included in the packed representation (WEGNER, see para 0085, a compressed payload 634 with header 632 may contain one or more compression control parameters that are provided by the compression and feedback control block 628, a parameter that indicates the values control parameters the adjustment control signal 629a, compression control signal as the sensitivity value)
wherein each sensitivity value indicates a number of bits of at least a portion of a value with which it is associated that are not garbage bits (WEGNER, see para 0091, packet header 632 may include control parameters that apply to the entire compressed payload for that packet, including the number of mantissa bits as non-garbage bits that were preserved during compression);
unpacking each of the received values to be used in at least one operation and reconstructing within the processor a full resolution representation of each of the unpacked values based on their respective associated sensitivity value (WEGNER, see para 0089, decompressor 860 decompresses the compressed exponent bits 865 in accordance with any control parameters provided by the exponent decompressor control signal 729c, exponent decompressor 720 generates decompressed exponents 730b. The decompressor 724 and lossy decompression adjustment block 722 generate decompressed sign and mantissa samples 730a, data formatter combine 
performing by the processor on each of the reconstructed values as an operand at least one operation to produce a respective result in the processor that corresponds to each of the at least one received values used as an operand (WAGNER see para 0096 source cores 1900 a, b, compress the respective partially processed data, or intermediate results, and transfer the respective compressed data. The destination cores 1900c, d each receive and decompress the compressed data from both of the source cores 1900a, b, the destination cores 1900c, d apply respective processing operations to the decompressed data);
WAGNER exclusively fails to teach performing, by the processor a secondary operation, according to a prescribed set of rules and based on the sensitivity value of each of the respective operands, to determine a sensitivity value for each respective result in the processor; 
In similar field of endeavor ALBERT teaches,
performing, by the processor a secondary operation, according to a prescribed set of rules and based on the sensitivity value of each of the respective operands, to determine a sensitivity value for each respective result in the processor (ALBERT, see 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of WEGNER with the teaching of ALBERT as doing so would provide an efficient method for higher speed data transfer, reduced memory utilization and minimal computation in computing applications using multiple processor using computationally efficient compression and decompression of floating-point data (ALBERT, see paragraphs 0006-0009).
packing, by the processor, a representation of each result in the processor that does not include any garbage bits in the result as determined by its associated sensitivity value and a representation of its associated sensitivity value along with any received values not used as operands into an output packed representation (WAGNER, see para 0098 as shown in fig. 9, compression control interface 610 allows CPU or core 2105 to provide control parameters for the configurable compressor 620 to compress integer or floating-point data, to compress in a lossless or lossy mode, to specify 
and sending the output packed representation of each result and any received values not used as operands to be stored in the memory external to the processor (ALBERT, see paragraph 0056, packetizer 362 packs the floating-point numbers or compressed floating point numbers corresponding to indicator bits B.sub.0=1 following the indicator array 370 in the data section 378 of the packet 374,floating-point numbers corresponding to n=3, 4, 5, 8 and M, are saved as encoded floating-point data 372, packetizer stores the synchronization information and the threshold value T in a header section 376, the data section 378 of the packet 374 contains at least one indicator array 370 and corresponding floating-point data 372).

As per claim 2,
WEGNER in view of ALBERT teaches the invention of claim 1, wherein the processor includes only a single computation unit (WAGNER, see para 0098 a processor 2100 whose read and write access to an off-chip memory or storage device 2130 is improved using compression and decompression. CPU or core 2105 accesses both on-chip memory 2120 and off-chip memory or storage device 2130. CPU or core 

As per claim 3,
WEGNER in view of ALBERT teaches the invention of claim 1, wherein the processor includes at least two computation units (WAGNER, see para 0096 source processor cores 1900a and 1900b are providing partially processed data or intermediate results to each of the destination processor cores 1900c and 1900d for further processing in an application).

As per claim 4,
WEGNER in view of ALBERT teaches the invention of claim 1, wherein the values and each respective result are represented in a format based on an exponent and a mantissa (WAGNER, see para 0087 compressor 620 configured to compress floating-point data representations consist of three fields: a sign bit, an exponent, and a significand or mantissa).

As per claim 5,
WEGNER in view of ALBERT teaches the invention of claim 1, wherein the values and each respective result are represented in a format based on an exponent and a mantissa (WAGNER, see para 0087 compressor 620 configured to compress floating-point data representations consist of three fields: a sign bit, an exponent, and a significand or mantissa)


As per claims 6,
WEGNER in view of ALBERT teaches the invention of claim 1, wherein each unpacked value is in a floating point representation such that it comprises a sign bit, a plurality of exponent bits, and a plurality of mantissa bits, and wherein its associated sensitivity value indicates how many most significant bits of the mantissa of are not garbage bits (ALBERT, see paragraphs 0117-0131, as shown in fig. 22, block 702 uses the max_exp(j) to determine the number of mantissa bits m_bits(j) on group by group basis, rather than the sample by sample basis described for block 602, the mantissa encoder block 710 encodes the mantissas of the j.sup.th encoding group to form n_samp mantissa tokens, mant_token(i,j), each having m_bits, block 703 extracts the n_samp sign bits from the j.sup.th encoding group of floating-point samples, the sign encoder 708 may compress groups of signs, to provide a sign token, sign_token(j), for the j.sup.th encoding group of compressed samples, for the j.sup.th encoding group, the packetizer 716 packs the single exponent token exp_token(j), the sign_token(j) for the compressed signs, and the n_samp mantissa tokens mant_token(i,j), where 1.ltoreq.i.ltoreq.n_samp in the data portion of the packet, the packet contains tokens for 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of WEGNER with the teaching of ALBERT and the motivation to do so would the same as described above as the motivation in relation to claim 1.

As per claims 7-8, 
WEGNER in view of ALBERT teaches the invention of claim 1, wherein the prescribed set of rules is determined based on at least one of the group consisting of: the particular operation performed with set of two operands and the purpose for which the final result will be used, wherein the prescribed set of rules make up a garbage tracking consistent algorithm (ALBERT, see paragraphs 0044-0048, as shown in fig. 6  a sensor processing system for use with embodiments of the compression and decompression of floating-point data where a sensor subsystem 422 detects a physical signal of a particular modality and provides an analog signal representing the physical measurement to the ADC 424 which converts the analog signal to digital signal samples provided to the application processor 426, which represent the signal samples as floating-point numbers, as shown in FIG. 1, the application processor have a custom architecture for the application or an architecture as depicted in figs. 2 to 5, the application processor 426 may compress the floating-point data for a number of purposes, including storage in an internal memory or external storage device, transfer 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of WEGNER with the teaching of ALBERT and the motivation to do so would the same as described above as the motivation in relation to claim 1.

As per claim 9, 
WEGNER in view of ALBERT teaches the invention of claim wherein the prescribed set of rules correspond to one of the group consisting of: a 0-conservative algebra; an N-conservative, algebra, where N is a positive integer number; an N-aggressive algebra, where N is an integer number; a 0-conservative backward sensitivity; a windowed 0-conservative backward sensitivity (ALBERT, see para 0109, block 602 may include a function block that implements equations for the mapping function mapMant(x). Multiple mantissa mapping functions mapMant(x) may be selectable by the mantissa map indicator, each associated with a different mapMant(x). For example, the mapMant(x) may be selected based on a desired compression ratio);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of WEGNER with the teaching of ALBERT and the motivation to do so would the same as described above as the motivation in relation to claim 1.

As per claim 10,


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2003/0101207 which teaches a method for random carry in for floating point operations to reduce size of the operands;
U.S. PGPub 2015/0180504 which describes a method for compressing and decompressing data using floating point;
U.S. PGPub 2005/0071598 which describes a method for automatic temporary precision reduction for enhanced compression.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443